Citation Nr: 0030224	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to March 
1979.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's request to 
reopen his claim of service connection for an acquired 
psychiatric disorder.  The veteran filed a timely appeal as 
to that determination.

In April 1997, the Board remanded this claim for further 
development, which has been completed.  The claim has been 
referred back to the Board for resolution.


FINDINGS OF FACT

1.  An August 1988 VA rating decision denied service 
connection for an acquired psychiatric.

2.  The veteran did not perfect an appeal of the August 1988 
rating decision.

3.  The evidence associated with the claims folder since the 
August 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.








CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 1131, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 20.1103 (2000).

2.  The evidence received since the August 1988 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as psychosis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, in this case 
one year, is sufficient to establish service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2000); Traut v. Brown, 6 Vet. App. 
498, 502 (1994).

The RO received the first claim for service connection for an 
acquired psychiatric disorder in June 1988.  The veteran's 
central contention at the time was that he had a psychosis 
that was the result of an in-service head injury.  Service 
medical records were received in July 1988.  These records 
show that in October 1978 the veteran was involved in a 
fight, injuring his ankle.  No reference to a head injury is 
contained in service medical records.  The veteran's February 
1979 separation examination report noted no psychiatric or 
neurological abnormalities, and the veteran denied physical 
or psychiatric abnormalities on the report of medical history 
portion of the report.  

An August 1988 rating decision denied service connection for 
an acquired psychiatric disorder.  That decision found that 
the veteran was first diagnosed with a psychiatric disorder 
in 1983, some four years after the veteran separated from 
active service.  The veteran initiated an appeal of the 
decision, and in a November 1988 statement of the case, the 
RO noted that a post-service diagnosis of a personality 
disorder was not amenable to service connection.  Further, 
the statement of the case noted that the veteran was first 
diagnosed with a psychosis in 1984, long after his separation 
from service and any presumptive period.  The veteran did not 
complete an appeal of the August 1988 rating decision, which 
then became final one year after the August 1988 notice to 
the veteran.  38 U.S.C.A. §§ 1131, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 20.1103 (2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Medical evidence of record at the time of the August 1988 
rating decision included the above-cited service medical 
records and post-service medical records.  In 1983, the 
veteran was arrested for shooting two individuals, one of 
whom was his girlfriend.  As a result of the shooting, the 
veteran was referred to the Northville Regional Psychiatric 
Hospital in Northville, Michigan, for a determination as to 
whether he was competent to stand trial for the double 
shooting.  The unit director stated in an August 1983 report 
that "rule out" atypical paranoid disorder, as well as two 
other psychiatric diagnoses, was a diagnosis.  There was also 
a reference in that report to 1982 treatment at what was 
later identified as Detroit Psychiatric Institute.  In 
November 1984, another physician from Northville Regional 
Psychiatric Hospital noted that while the veteran had not 
sought mental health treatment before the shooting, he had 
apparently heard voices for about two years before the 
incident, and that he had heard voices while working at a 
racquetball club.  

Evidence received during this current claim includes a 
photocopy of an April 1979 petition to a probate court in the 
state of Michigan by the veteran's mother.  In that petition, 
the veteran's mother stated that the veteran had threatened 
her on a daily basis, and that the veteran had articulated 
paranoid ideation.  Other medical evidence obtained as a 
result of the April 1997 Board remand includes extensive 
post-service treatment records, which in the aggregate show 
that the veteran has been diagnosed with paranoid 
schizophrenia.  The Social Security Administration found that 
the veteran became disabled as of August 1983 as a result of 
paranoid schizophrenia.  

The April 1997 Board remand also requested that the RO 
provide the veteran with a VA psychiatric examination, which 
was performed in April 1998.  The examiner stated that he 
reviewed the veteran's claims file, including his extensive 
medical records.  The veteran's history was reviewed in 
depth, and the examiner spoke with the veteran.  The examiner 
concluded that the veteran had paranoid schizophrenia, 
consistent with the other treatment records.  The examiner 
specifically discounted any relationship between any in-
service head injury and a paranoid schizophrenia diagnosis, 
and that there was no evidence to support a finding that this 
disability had its onset in service.  Rather, the examiner 
stated that the veteran's symptoms began in 1983, about four 
years after the veteran's separation from active service.  

The veteran was provided a hearing before an RO hearing 
officer in April 2000.  He related the difficulties he had 
during his active service.  He also testified that after his 
separation from active service he was a night janitor at a 
racquetball club, and that working alone at night was 
frightening.  Specifically, he stated that he would sometimes 
see monsters during his work.  In addition, the veteran 
informed the RO hearing officer that he would hear voices, 
which began during his active service.

In an April 2000 statement, the veteran's brother stated that 
the veteran was employed at a racquetball club after the 
veteran's separation from service.  In a May 2000 statement, 
the veteran's mother related that after the veteran's return 
from active service he was nervous and irritable.  She 
related that the veteran damaged the family home in 1981, 
resulting in a call to the police.  The RO contacted the 
Detroit Police Department, and in correspondence dated in May 
2000, that organization responded that they could not provide 
a report of investigation without fingerprints.  That office 
also stated that the Police Department had an office for 
fingerprints, and that the veteran should appear in person 
for this.  The veteran was informed of this information in a 
June 2000 supplemental statement of the case.  

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim.  
In this respect, while the above cited evidence is new, it is 
essentially cumulative of what was known at the time of the 
original August 1988 rating decision.  There was no doubt 
then that the veteran had paranoid schizophrenia.  The 
central rationale behind the denial was that this disability 
was not noted during service or within any one year 
presumptive period.  Further, the RO correspondence informing 
him of the denial dated in August 1988 noted that while 
service medical records showed treatment, there was no 
evidence of a residual disability from any in-service injury.  

Evidence obtained since the August 1988 rating decision does 
not show that the veteran was diagnosed with paranoid 
schizophrenia either in service or within any presumptive 
period, nor does the subsequently acquired evidence reflect 
that paranoid schizophrenia was the result of an in-service 
fight.  The examiner who performed the April 1998 VA 
examination specifically excluded this latter relationship.  
The only possible evidence that could be construed as new and 
material are the photocopied records from the probate court 
in the state of Michigan dated in April 1979.  As noted 
above, the veteran's mother then stated that the veteran was 
threatening and accusing, and had threatened to jump in a 
river.  However, no medical professional has identified these 
actions as part of the veteran's manifestations of paranoid 
schizophrenia.  Indeed, the VA examiner stated in the April 
1998 examination report that the earliest documented onset of 
schizophrenia was in 1983.  That examiner stated that he 
reviewed the claims file, and he did not identify the 1979 
petition to probate court as indicia of schizophrenia.  Only 
the veteran's mother has identified these actions as 
manifestations of paranoid schizophrenia, which would place 
the onset of the disease within one year following separation 
from active service.  This could in turn lead to a 
presumption of service connection under 38 C.F.R. §§ 3.307 
and 3.309.  However, there is nothing in the claims file that 
would reflect that the veteran's mother is a medical 
professional, and thus, her statements, made either during 
the course of this claim or in 1979, cannot serve as a basis 
upon which to reopen this claim.  In a similar manner, the 
veteran's current reports that he first heard voices during 
active service cannot serve as a basis to reopen this claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In declining to reopen the claim, the Board acknowledges that 
the RO has not had the opportunity to obtain police reports 
from the Detroit Police Department surrounding a 1981 
incident at the veteran's home.  However, the veteran has 
been informed of his rights by the RO in the June 2000 
supplemental statement of the case.  Moreover, the VA's duty 
to assist has not been triggered in a finally adjudicated 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen a claim for 
service connection.  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  Accordingly, this 
claim is denied.










ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, this claim is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

